                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 13-cv-0876-WJM-NYW

XY, LLC,

      Plaintiff / Counterclaim Defendant,

v.

TRANS OVA GENETICS, LC,

      Defendant / Counterclaim Plaintiff.


ORDER DENYING WITHOUT PREJUDICE PLAINTIFF’S MOTION FOR CONTEMPT


      In February 2016, Plaintiff XY, LLC (“XY”), convinced a jury that Defendant Trans

Ova Genetics, LC (“Trans Ova”), was infringing several of XY’s patents, and that those

patents are valid. (ECF No. 461.) Due to certain jury findings, XY was not entitled to a

permanent injunction against Trans Ova’s ongoing infringement, so the Court awarded

an ongoing royalty. (ECF No. 500 at 21–28.)

      Trans Ova appealed the jury’s verdict (among other things) and XY cross-

appealed the ongoing royalty rates set by the Court (among other things). In May 2018,

the Federal Circuit affirmed the verdict and most of the judgment, but vacated the

Court’s ongoing royalty rates for further consideration. See XY, LLC v. Trans Ova

Genetics, 890 F.3d 1282 (Fed. Cir. 2018).

      In March 2019, the Court issued an order upwardly revising the ongoing royalty

rates. (ECF No. 646.) The Court entered an amended final judgment consistent with

that order in April 2019. (ECF No. 648.) About two months later, XY filed a Motion for
Contempt (“Contempt Motion”) (ECF No. 650 (redacted public filing); ECF No. 651

(unredacted restricted filing)), which is currently before the Court. XY argues that Trans

Ova is “blatantly and intentionally circumvent[ing] the Court’s [royalty] rate increases.”

(Id. at 2.)1

        For the reasons explained below, the Court denies XY’s Contempt Motion

without prejudice because XY failed to satisfy its duty under this District’s local rules to

meaningfully confer with Trans Ova before filing the motion. 2

                                     I. BACKGROUND

A.      Trans Ova’s Infringing Services

        Trans Ova provides non-human mammalian reproductive services, mostly to

cattle farmers. These services include “semen sorting” (separating bull sperm into

X cells and Y cells, so that artificial insemination will produce a calf of a specific gender)

and in vitro fertilization (“IVF”). (ECF No. 659 at 2, ¶ 1.) Sometimes these services are

combined, i.e., IVF is performed with sorted semen. (Id. at 3, ¶ 2.) “In those cases, the

semen is either sorted fresh (‘conventionally-sorted’) or is frozen and then sorted (i.e.,

‘reverse-sorted’).” (Id.) In either scenario, Trans Ova sometimes performs related

services, including oocyte collection, also known as “ovum pickup,” for which Trans Ova

charges an “OPU fee”; and administration, or at least provision, of oocyte stimulation

drugs, for which it charges an “IVF drug fee.” (Id. ¶ 3.) “These three services—

fertilization, OPU, and IVF drug delivery—are commonly referred to as the ‘IVF service

        1
        All ECF page citations are to the page number in the CM/ECF header, which does not
always match the document’s internal pagination, particularly in briefs with unnumbered caption
pages and exhibits with unnumbered cover pages.
        2
         Consequently, Trans Ova’s Motion for Oral Argument (ECF No. 661) on the Contempt
Motion is denied as moot.



                                               2
cycle.’” (Id.)

       To the extent these services involve reverse-sorted semen, they infringe U.S.

Patent No. 8,569,053 (“053 Patent”), and specifically claim 9 of that patent, a dependent

claim that describes an IVF method involving “frozen-thawed stained sperm cells.”

Trans Ova stipulated that it practiced this claim of the 053 Patent (ECF No. 356 ¶¶ 3(k),

5(a); ECF No. 455 at 9–10; ECF No. 456 at 14), but challenged it at trial as invalid (see

ECF No. 301 at 20). The jury found against Trans Ova on invalidity and so necessarily

found infringement of the 053 Patent, claim 9. (See ECF No. 461 at 4.)

B.     The Jury’s Award of Pre-Verdict Infringement Damages

       At trial, XY’s damages expert, Mr. Todd Schoettelkotte, proposed a damages

model that included, among other things, assumptions and opinions about the “royalty

base”—i.e., the Trans Ova products and services on which it should have been paying a

royalty to XY—and the royalty rates Trans Ova should have been paying on that base.

Mr. Schoettelkotte’s testimony assumed three successive hypothetical licensing

negotiations between XY and Trans Ova. (ECF No. 470 ¶¶ 1, 4.) Of note,

Mr. Schoettelkotte included the method of the 053 Patent, claim 9, as part of the royalty

base, but assigned it no royalty rate. (Id. ¶ 14.) Mr. Schoettelkotte believed that “the

broad scope of technology provided under . . . patents [licensed through] the first two

hypothetical negotiations” meant that, by the time of the third negotiation (embracing the

053 Patent), “no additional royalty would [have been] assessed.” (Id. (internal quotation

marks omitted).)

       As to the rest of his damages model, Mr. Schoettelkotte proposed a royalty base

and a set of royalty rates that added up to $4,584,555 for pre-verdict infringement. (Id.




                                             3
¶ 4.) The jury awarded $4,585,000 (see ECF No. 461 at 9), which is manifestly a

rounded-up version of Mr. Schoettelkotte’s proposal. The Court interpreted this to mean

“that the jury adopted Mr. Schoettelkotte’s damages analysis,” or in other words, his

opinions about both the royalty base and rates. (ECF No. 500 at 23.) No party has

since challenged this assertion, either in this Court or on appeal.

C.     Post-Verdict Assessment of an Ongoing Royalty

       1.     XY’s Royalty Motion

       For reasons not relevant to relate here, the jury also found that “XY’s claims for

unjust enrichment and injunctive relief [were] barred by XY’s unclean hands.” (ECF No.

461 at 9.) Thus, XY could not force Trans Ova to stop using its patented technology,

but neither was there any indication the Trans Ova would stop. XY therefore filed its

Motion to Set an Ongoing Royalty Rate (“Royalty Motion”) (ECF No. 471). See also

SCA Hygiene Prod. Aktiebolag v. First Quality Baby Prod., LLC, 807 F.3d 1311, 1332–

33 (Fed. Cir. 2015) (“absent egregious circumstances, when injunctive relief is

inappropriate, the patentee remains entitled to an ongoing royalty”), vacated in part on

other grounds, 137 S. Ct. 954 (2017).

       Mr. Schoettelkotte submitted a declaration in support of the Royalty Motion,

opining on hypothetical negotiations of the royalty base and royalty rates in light of the

jury’s verdict and other changed circumstances. (ECF No. 470.) Among his opinions

was that other witnesses’ trial testimony had changed his mind about the incremental

value of the 053 Patent:

              [I]t is my understanding that certain IVF services such as
              oocyte retrieval [i.e., OPU] and [IVF] drug delivery—which
              have been found to be steps that are covered by the claims
              of the ‘053 Patent—are important components of Trans



                                             4
               Ova’s overall IVF service cycle. For example, [one witness]
               testified that the ‘053 Patent covers drug delivery and oocyte
               retrieval. Furthermore, [another witness] confirmed that the
               “four major steps” to the IVF cycle included “IVF drugs” and
               “oocyte collection.” [A third witness] testified that IVF when
               used with reverse sorting is “valuable stuff for farmers to
               use.”

(Id. ¶ 14 (footnotes omitted).) “Given the importance of [OPU and IVF drug delivery] to

the IVF cycle, Trans Ova’s significant operating profit generated from these services,

and the jury’s finding that [Trans Ova] infringe[s] the ‘053 Patent,” Mr. Schoettelkotte

opined that “it would be appropriate for an-ongoing royalty rate to be assessed for use

of the ‘053 Patent.” (Id. ¶ 15.)

       But assigning such a royalty was potentially problematic due to Trans Ova’s

pricing and accounting practices:

               With regards to IVF services, it is important to note that
               Trans Ova generally does not invoice its customers for each
               segment of the IVF cycle. Instead, since 2008 Trans Ova
               has utilized a “bundled” pricing structure for IVF cycle
               services. Essentially, Trans Ova invoices its clients for one
               price for IVF cycle service, and subsequently allocates the
               bundled payment within its accounting system. As a result,
               Trans Ova’s intricate method of determining revenues for
               each component of the IVF cycle may overly complicate the
               determination of the royalty payment to XY. Therefore, to
               simplify payment and reporting (and to ensure its accuracy),
               it may be appropriate to set an on-going royalty rate to be
               applied to all of Trans Ova’s IVF service cycle revenue as
               opposed to different rates for different components.

(Id. ¶ 19 (footnotes omitted).) Mr. Schoettelkotte therefore calculated “weight[ed]

. . . royalty rates” for the “IVF service cycle.” (Id. ¶¶ 19, 20.)

       The weighted approach had two components. The first was the reverse-sort and

fertilization portion of the IVF service cycle. On that, he started with a 19% royalty rate

for pre-verdict infringement (the rate he proposed at trial and the rate that the jury,



                                                5
through its verdict, accepted) and proposed to increase it (to account for post-verdict

circumstances) by 25%, 33%, or 50%. (Id. ¶ 20.) The second component was OPU

and IVF drug delivery. On that, he could not start from the jury verdict because the jury,

having adopted his damages analysis, awarded no royalty for that portion of the IVF

service cycle. He instead simply proposed royalties of 3%, 3.5%, and 4%. (Id.)

       Having proposed royalty rates for the individual components of the IVF service

cycle, he then weighted the two components according to Trans Ova’s revenue earned

from the various parts of the cycle and calculated an overall weighted royalty rate that

would capture his various proposed scenarios, as displayed in the following table from

his declaration:




(Id.) Thus, for example, a 25% increase over the 19% awarded by the jury for reverse-

sorting and fertilization (“Rev. Sort & Fert.”) led to a proposed ongoing royalty of 23.75%

for that part of the IVF service cycle. Combining that with a proposed 3% royalty for

OPU and IVF drug delivery (“Oocyte & Drug”), and then weighting the two rates based

on revenue, yielded a proposed overall rate of 12.63% that would be applied to all IVF

service cycle revenue, regardless of Trans Ova’s internal allocation of the revenue. 3


       3
        The parentheticals in the header row (“25% Increase,” “33% Increase,” and “50%
Increase”) are slightly misleading. They only apply to the “Rev. Sort & Fert.” row. The jury
awarded nothing for “Oocyte & Drug,” so the numbers on that row are simply


                                                6
       XY endorsed Mr. Schoettelkotte’s proposal, which it described as follows: “To

avoid the possibility of gamesmanship with the pricing [of the components of the IVF

service cycle], Mr. Schoettelkotte created a blended equivalent royalty rate for the total

cost of the IVF Cycle, which could be used in lieu of a royalty solely on the reverse sort

and fertilization portions.” (ECF No. 471 at 6 n.1.) As for products and services outside

of “the reverse sort and fertilization portions,” XY advocated for a proposal by

Mr. Schoettelkotte to increase his 15% pre-verdict royalty rate (which he proposed at

trial, and which the jury implicitly accepted) by either 25%, 33%, or 50%, yielding rates

of 18.75%, 19.95%, or 22.5%. (Id. at 6.)

       2.     Trans Ova’s Response

       Understanding Trans Ova’s response requires first understanding its own post-

verdict motion practice. Among the jury’s many findings is that both sides breached the

Licensing Agreement that had previously governed their relationship. (ECF No. 461

at 1, 2.) The same day that XY filed its Royalty Motion, Trans Ova filed a motion for

judgment as a matter of law, arguing, among other things, that the jury’s verdict on the

contract issues must be interpreted to mean that XY breached the Licensing Agreement

first, thus excusing Trans Ova’s supposedly later breach—the upshot of it all being that

Trans Ova still had a right to operate under the Licensing Agreement, and therefore a

right to practice the XY patents. (See ECF No. 473.)

       With this in mind, Trans Ova responded to XY’s Royalty Motion by first arguing

that the Court need not engage in any complicated royalty-setting analysis “because, as

Trans Ova has repeatedly argued, Trans Ova already has a license to use the


Mr. Schoettelkotte’s proposals, not a percentage increase over anything.



                                               7
technology with a set royalty. . . . Accordingly, the Court need look no further than the

existing license to govern the parties’ post-trial business relationship.” (ECF No. 485

at 1; see also id. at 3 (“Trans Ova has detailed the reasons that it is still an XY licensee

in its other post-trial papers. . . . As such, the License is still in effect, Trans Ova cannot

be liable for either breach or patent infringement, and all of XY’s damages motions,

including its Royalty Motion, are moot.”).)

       Alternatively, Trans Ova argued that the ongoing royalty rate should equal the

royalty rate under the License Agreement, because that is the rate XY has charged to

all of its other licensees and so is free from the speculation of hypothetical negotiations,

like those proposed by Mr. Schoettelkotte. (Id. at 6–8.)

       3.     The Court’s Ruling & Final Judgment

       The Court rejected Trans Ova’s argument that it remained an XY licensee. (ECF

No. 500 at 3–10.)4 Accordingly, the Court was required to set an ongoing royalty rate.

       All of XY’s arguments rested on the principle that the ongoing, post-verdict

royalty rate could be no lower than what the jury awarded, i.e., the 19% rate for reverse-

sorting services, and the 15% rate for everything else. (See ECF No. 471 at 3–4.) The

Court disagreed that ongoing rates must be no lower than the jury-awarded rates. (ECF

No. 500 at 24–25.) The Court instead awarded the average between what the parties

had agreed to in their previous License Agreement and what the jury awarded, which

worked out to “an ongoing royalty at a rate of 12.5% of gross sales, with an additional

       4
         For this reason, XY is disingenuous to suggest, as it does in the Contempt Motion, that
Trans Ova has effectively agreed to XY’s interpretation of the License Agreement and its effect
on the judgments subsequently entered by this Court. (See ECF No. 650 at 3; ECF No. 666
at 4.) Trans Ova was arguing that the License Agreement was still in effect (an argument the
Court rejected), not that the License Agreement should be somehow incorporated into the
judgment.



                                               8
royalty of 2% for reverse sorting services.” (Id. at 28.) The Court said nothing about

Mr. Schoettelkotte’s post-verdict proposal that some value should be attributed to the

053 Patent, contrary to his trial testimony.

       On April 19, 2016, the Court entered final judgment (“Original Judgment”) on the

jury verdict and on its ongoing royalty “at the rate of 12.5% of all gross receipts for the

licensed products set forth in the parties’ prior License Agreement, with an additional

2% royalty for reverse sorting services.” (ECF No. 507 at 2.) Trans Ova timely

appealed to the Federal Circuit (ECF No. 514) and XY timely cross-appealed this

Court’s decision to set an ongoing royalty rate lower than the rate awarded by the jury

for pre-verdict infringement (ECF No. 519).

D.     Royalty Dispute While Appeal is Pending

       1.     The Parties’ Correspondence

       According to XY, Trans Ova began in September 2016 to send monthly reports

and checks for ongoing royalties, as ordered by this Court. (ECF No. 650-1 ¶ 2.) Trans

Ova’s monthly reports showed that it included its OPU fee as one of the charges to

customers on which it would pay a 12.5% royalty to XY. (See ECF No. 592-3 at 4,

lower left table (“12.5% Royalty Service Sales . . . including OPU . . .”).) Again, the

notion of paying a royalty on the OPU fee was a deviation from the damages model that

the jury accepted, and was first proposed by Mr. Schoettelkotte in his post-verdict

declaration. The Court neither explicitly adopted nor rejected that proposal. Thus,

unless the OPU fee was among “licensed products set forth in the parties’ prior License

Agreement” on which the judgment required a 12.5% royalty, or was part of the “reverse

sorting services” on which the judgment required a 14.5% royalty, there was no obvious




                                               9
obligation to pay a royalty on the OPU fee. Trans Ova’s choice to put it in the 12.5%

category suggests it was treating it as one of the “licensed products set forth in the

parties’ prior License Agreement.”

       XY disagreed with some of Trans Ova’s royalty calculations and sent Trans Ova

a letter to that effect in October 2016. (See ECF No. 592-4.) It is not clear from that

letter whether XY believed Trans Ova was miscalculating the OPU royalty. The letter

asserts that Trans Ova must pay 14.5% on OPU fees associated with reverse-sorted

semen, and 12.5% on such fees associated with fresh-sorted semen (as well as on pre-

sorted frozen semen) (id. at 4), but XY nowhere characterizes this as something Trans

Ova was failing to do. The letter’s assertions were similar for what it described as “any

drug fees Trans Ova charges to the customer.” (Id.)

       Later in October 2016, Trans Ova responded with a letter of its own. (ECF No.

592-5.) Trans Ova said that it “agree[d] [with XY] on the royalties to be paid for [the IVF

service cycle] with fresh sorted semen or sexed [i.e., pre-sorted] frozen semen, with the

exception of the drug charge.” (Id. at 3.) According to Trans Ova, “There is no revenue

associated with giving the [drugs] that is distinct from Trans Ova’s standard OPU or

fertilization fees, which Trans Ova includes this [sic] in its royalty calculation pursuant to

the Court’s Order.” (Id. at 4.) As to OPU, however, Trans Ova stated, “We include the

ovum pickup in the royalty base,” referring to the royalty base for fresh-sorted and

frozen pre-sorted semen. (Id. at 3.)

       2.     XY’s Clarification Motion

       The parties’ correspondence left XY unsatisfied. In January 2017, it filed a

Motion for Clarification of the Court’s Judgment on Ongoing Royalties (“Clarification




                                              10
Motion”) (ECF No. 592 (restricted filing); ECF No. 593 (redacted public filing)). XY said

that “Trans Ova’s first post-trial royalty report . . . makes clear that Trans Ova is still

excluding from the royalty base certain of the very same products and services that the

jury implicitly found should be included.” (ECF No. 592 at 2.) Trans Ova was

“exploiting” the fact that the Court’s order on royalties, and the final judgment, “[did] not

explicitly address the composition of the royalty base.” (Id.) More specifically, XY

argued that “Trans Ova continues excluding,” among other things, “certain covered

revenue components from its Gross Receipt figures, such as the payments it receives

for IVF fertilization drugs.” (Id. at 9.)

       XY said nothing about OPU fees because (it now says) it was “[r]elying on [Trans

Ova’s] express representation” about those fees in its October 2016 letter. (ECF No.

651 at 7.)

       3.      Trans Ova’s Response

       Trans Ova’s response to the Clarification Motion mentioned OPU as an area of

agreement between the parties:

               . . . Trans Ova has sought to adhere to the [Court’s] Order
               [on ongoing royalties] and faithfully apply the Court’s
               analysis and conclusions to its royalty calculations. . . .
               [W]here ambiguity exists in the Order, Trans Ova has sought
               to avoid a self-serving or ungenerous interpretation. For
               example, Trans Ova does not dispute whether all the steps
               involved in IVF are royalty-bearing. Instead, it simply pays a
               royalty on those steps, such as ovum pick-up, where the
               steps do not use XY technology and the ovum pick-up is not
               patented.

(ECF No. 600 at 2–3.) Trans Ova described this as part of its “best efforts to avoid

post-trial disputes, by being both transparent and evenhanded.” (Id. at 3.)

       As for IVF fertilization drugs, Trans Ova responded that it does not profit from



                                              11
selling those drugs because it provides them to customers at cost. (Id. at 6.) And,

when Trans Ova administers the drugs, such administration “is included in [a] lab fee

[for IVF services].” (Id.) Thus, Trans Ova “does not separately charge for administering

the drug,” and it “already pays XY a royalty on the lab fee when sexed semen is used

for the IVF service.” (Id.)

       4.     The Court’s Deferral of a Resolution

       The Court denied the Clarification Motion without prejudice. (ECF No. 613 at 3–

4.) The Court held that it did not have jurisdiction to alter or amend the judgment in the

manner XY was seeking while the Federal Circuit appeal remained pending. (Id. at 4.)

E.     Resolution of Royalty Disputes on Remand

       On appeal, the Federal Circuit agreed with XY that this Court erred in its decision

to set a royalty rate of 12.5% + 2% (see Part I.C.3, above), because those rates are

lower than the 15% + 4% awarded by the jury for pre-verdict infringement and there

were “no economic factors that would justify the imposition of rates that were lower than

the jury’s.” XY, 890 F.3d at 1298.

       1.     Exploring Additional Motion Practice

       The Court requested the parties’ positions on whether further motion practice

was needed in light of the Federal Circuit’s resolution. (ECF No. 616.) As relevant

here, XY stated that it would file “a motion to recalculate the ongoing royalty rates.”

(ECF No. 621 at 1.) Apparently XY expected this be a pro forma motion, essentially to

reinstate the Royalty Motion, because it was also XY’s position that “re-briefing of the

ongoing royalty issue would be unnecessary and inefficient.” (Id.) XY also “intend[ed]

to file a renewed motion for clarification.” (Id. at 2.)

       Trans Ova, for its part, intended to file motions for discovery and motions to


                                               12
admit into the record evidence gathered through other lawsuits involving XY, in hopes of

showing that economic factors now justify royalty rates potentially lower than those

awarded by the jury for pre-verdict infringement. (Id. at 2–3; see also ECF No. 623

(elaborating on this theory).) Trans Ova also planned to file

              [a] motion for supplemental briefing (and, if warranted, a
              hearing) on the issue of the ongoing royalty, which briefing
              would address at least the following four points: (i) the
              appropriate royalty base (i.e., the products and services to
              which any royalty rate shall apply); (ii) the appropriate royalty
              rate; (iii) the appropriate per-product minimum; and (iv) the
              scope and duration of the ongoing royalty.

(ECF No. 621 at 3.)

       The Court responded with an order stating that the Federal Circuit’s opinion

“foreclose[ed] the sort of re-opening of the record Trans Ova proposes.” (ECF No. 634.)

“Moreover,” the Court continued, “under the circumstances of this case, the Court finds

that re-opening of the record is inappropriate in any event. Accordingly, no new motion

practice is needed from either party. The Court will decide anew XY’s [Royalty Motion]

. . . . The Court will also decide anew XY’s [Clarification Motion].” (Id.)

       2.     The Court’s Resolution of the Royalty and Clarification Motions

       The Court issued its order on March 28, 2019 (“Ongoing Royalties Order”). (ECF

No. 646.) On the question of whether IVF fertilization drugs should be a part of the

royalty base, the Court did not directly address Trans Ova’s argument that it provides

those drugs that cost, or that their administration is charged through a separate lab fee

on which a royalty is already assessed. (See Part I.D.3, above.) Rather, this argument

was subsumed in the Court’s rejection of all arguments (of which there were many)

founded on the notion that the ongoing royalty obligation must be “economically feasible




                                             13
for Trans Ova.” (ECF No. 646 at 5.) The Court ruled, moreover, that “[b]ecause the jury

agreed with XY as to the scope of the pre-verdict royalty base, the Court, again, must

assess a post-verdict royalty on the same base to avoid granting Trans Ova a windfall.”

(Id.)

        As for the lingering issue of whether a royalty rate should be set for the services

associated with the 053 Patent, despite Mr. Schoettelkotte’s decision at trial not to

estimate a royalty rate (see Part I.B, above), Trans Ova offered no response apart from

its claims about providing IVF drugs that cost. The Court therefore “agree[d] with XY

that the 053 Patent has value to Trans Ova that merits a royalty. The Court further

agree[d] with Mr. Schoettelkotte’s opinion that a weighted, blended rate for the entire

IVF cycle is a better course of action than separate royalties for different components of

the cycle.” (ECF No. 646 at 12.) The Court accepted Mr. Schoettelkotte’s 3% royalty

scenario, which, in combination with the proposed 25% increase over the jury’s royalty

rate for reverse-sorting services, led to a weighted, blended royalty rate of 12.63% for

the entire IVF service cycle. (Id. at 12–13; see also Part I.C.1, above.) Finally, as

relevant here, the Court gave XY an April 8, 2019 deadline to submit “a proposed form

of amended judgment embodying the Court’s rulings regarding the royalty rates[] [and]

royalty base.” (ECF No. 646 at 13.)

        XY submitted its form of judgment on the appointed date. (ECF No. 647.) It

proposed the following language regarding ongoing royalties:

               . . . Defendant shall pay to Plaintiff an ongoing royalty for
               sales commencing on February 12, 2016, at the rate of
               12.63% of all gross receipts for in vitro fertilization services
               that utilize reverse-sorted semen (including, but not limited
               to, revenues Trans Ova receives for each and every step of
               the in vitro fertilization cycle or process, including payments



                                              14
              it receives for oocyte retrieval services and in vitro
              fertilization drugs), and at the rate of 18.75% of all gross
              receipts for all other licensed products set forth in the parties’
              prior License Agreement.

(Id. at 2.)

        On April 11, 2019, the Court entered an amended final judgment incorporating

the foregoing language verbatim (“Amended Judgment”). (ECF No. 648 at 2.)

        3.    Trans Ova’s Last Report Under the Former Royalty Rates

        On March 29, 2019 (the day after the Court entered the Ongoing Royalties

Order), Trans Ova transmitted to XY its last quarterly report of royalties it believed it

owed under the obsolete 12.5% + 2% rates awarded in the Original Judgment. (ECF

No. 650-1 ¶ 2.) It is unclear if the timing of this transmission was coincidental or

intentional. Regardless, with this quarterly report, Trans Ova had now sent XY quarterly

reports spanning April 1, 2016, through December 31, 2018. (Id.) It total, the royalties

disclosed in these reports added up to $4,935,841.87. (ECF No. 657-1 ¶ 2 n.3.)

F.      Disputes Leading to the Contempt Motion

        1.    Trans Ova’s May 9, 2019 Letter

        On May 9, 2019, Trans Ova e-mailed to XY a letter explaining a soon-to-arrive

check in the amount of approximately $5.8 million, comprising:

        •     recalculated royalty payments from February 12, 2016 (the date of the jury

              verdict) through December 31, 2018;

        •     additional royalties owed for January 1, 2019 through March 31, 2019 (the

              end of the most recent quarter); and

        •     prejudgment interest (i.e., pre-Amended Judgment interest on royalties

              that had accrued since the Original Judgment).



                                             15
(ECF No. 650-2.) Supporting documentation accompanied the letter, including an Excel

spreadsheet showing the prejudgment interest calculation, and “Royalty Summary

Reports and Royalty Summary Worksheets for each quarter spanning from Q1 2016

through Q1 2019 (totaling 26 PDFs).” (Id. at 6.)

      Trans Ova’s letter began by explaining how it applied the 12.63% weighted,

blended rate awarded in the Amended Judgment:

             All ongoing royalties owed from February 12, 2016 through
             March 31, 2019 on Trans Ova’s IVF Service Cycle revenue
             (gross receipts) that utilize Reverse-Sorted Semen, i.e., any
             revenue generated from any of the following component
             services and/or products: (i) reverse-sorting semen;
             (ii) oocyte retrieval (a.k.a ovum pickup or “OPU”); (iii) in vitro
             fertilization or embryo production; and (iv) IVF drug therapy.
             The royalty rate Trans Ova has applied to such gross
             receipts is 12.63%. . . .

             In the past, Trans Ova did not always break out its IVF
             Service Cycle revenue into its component parts, but rather
             only invoiced customers for the sexed embryo(s) produced
             via IVF. In these instances, the invoiced amount subsumed
             (but did not individually list out) the various components of
             the IVF Service Cycle (i.e., reverse-sorting, OPU, in vitro
             fertilization/embryo production, and IVF drug therapy).
             Accordingly, for any such past sales of sexed embryos
             utilizing Reverse-Sorted Semen, Trans Ova has applied a
             royalty rate of 12.63% to those sales . . . .

(Id. at 2–3 (footnotes and paragraph numbering omitted; emphasis in original).) As to

the 18.75% royalty on conventionally-sorted semen services, Trans Ova disclosed that

it was “backing out” the OPU and IVF drug components on which it had been calculating

a royalty in between the Original and Amended Judgments (see Parts I.D.1 & D.3,

above):

             As noted [previously in the letter], Trans Ova has not always
             broken out its IVF Service Cycle revenue into its component
             parts, but rather has at times in the past only invoiced



                                             16
             customers for the sexed embryo(s) produced via the IVF
             procedure, which charge subsumed (but did not individually
             list out) the various components of the IVF Service Cycle.
             Accordingly, for any such past sales of sexed embryos
             utilizing Conventionally-Sorted Semen, Trans Ova has
             applied a royalty rate of 18.75% to that portion of the sale
             owing to the in vitro fertilization procedure (i.e., the IVF lab
             production fee and, where applicable, any semen-sorting).
             Put another way, Trans Ova is backing out of the royalty
             payment that portion of the sale owing to the OPU and drug
             therapy components, as those are not properly part of the
             royalty base when Conventionally-Sorted Semen is utilized.

(ECF No. 650-2 at 3 (emphasis in original).)

      2.     XY’s June 10, 2019 Response Letter

      XY responded to Trans Ova’s letter through a letter of its own dated June 10,

2019. (ECF No. 650-4.) XY’s counsel stated that it had “now had an opportunity to

consult with our client and our economic expert [Mr. Schoettelkotte] regarding Trans

Ova’s Accrued Ongoing Royalty reports and your May 9 letter describing how Trans

Ova performed its calculations.” (Id. at 2.) XY asserted that

             Trans Ova’s ongoing royalty payment is deficient by well
             over $1 million. Indeed, despite a sizable royalty rate
             increase ordered by the Court in [the Amended Judgment],
             Trans Ova’s revised royalty calculations result in essentially
             the same royalty that Trans Ova has reported over the last
             three years using the lower royalty rate.

(Id.) More specifically, while supposedly using the Amended Judgment rates (12.63%

and 18.75%), Trans Ova had recalculated its royalty obligation from the jury’s verdict

through December 31, 2018 at $4,955,161.57, which is only about $19,000 (or 0.4%)

more than its total obligation for that same time period under the Original Judgment

rates (12.5% + 2%). (ECF No. 651-7 ¶ 2 n.3; see also Part I.E.3, above.) In this light,

XY exclaimed that “[t]his simply cannot be correct.” (ECF No. 650-4 at 2.)

      “From what we can tell,” XY identified the problem as threefold. (Id.) The first


                                            17
problem was that disclosed in Trans Ova’s letter regarding OPU and IVF drug revenue:

                Both Trans Ova and XY have always considered OPU
                revenue to be part of the sexed-frozen IVF royalty base and,
                on the [Clarification Motion], the Court agreed with XY that
                the royalty base includes revenue for IVF drugs. It is
                improper and unacceptable for Trans Ova to begin
                unilaterally excluding the OPU and drug revenue now.

(Id.) 5

          The second problem was that “the revenue from sexed embryos sold as a

product [is] nowhere to be found in Trans Ova’s calculation of the Accrued Ongoing

Royalties.” (Id.) XY referred to other “letters” (apparently not the May 9, 2019 letter) in

which “Trans Ova suggests that it has converted the embryo product revenues into

allegedly equivalent ‘service’ revenues.” (Id.) “[T]he net effect [of that conversion was]

to lower the royalty owed to XY. This is improper. The [Amended Judgment] does not

permit this kind of reclassification of revenues. . . .” (Id. at 2–3.)

          The third problem, closely related to the second, was that “Trans Ova’s royalty

calculations do not appear to include revenue for sexed embryos sold by Progentus, the

wholly-owned subsidiary Trans Ova set up specifically to sell sexed embryos after the

Court’s original order on ongoing royalties.” (Id. at 3.)

          XY requested a conference call no later than close of business the next day

(June 11) “to discuss whether and when Trans Ova will remedy this underpayment.”

(Id. at 2.)

          3.    Conferral Efforts

          The parties did not have a call on June 11. Rather, they engaged in a testy, two-


          5
       The Court states no opinion at this time about whether XY properly interprets the
Ongoing Royalties Order.



                                               18
day e-mail exchange about whether XY’s letter was detailed enough for Trans Ova to

understand the substance of XY’s disapproval, and about whether XY’s haste was truly

necessary. (See ECF No. 659-4.) XY says its haste was motivated by an SEC filing

from Trans Ova’s parent company disclosing the possibility of an imminent bankruptcy

filing. (Id. at 4, 6.) 6 Trans Ova responded that it had previously consented to have XY

deposit the $5.8 million disputed royalty check into the Court’s Registry, “represent[ing]

the bulk of any amount owed to XY—even under [XY’s] analysis of Trans Ova’s royalty

obligations.” (Id. at 3.)

       The parties finally conferred via telephone for “one hour and eight minutes” on

the afternoon of June 13. (ECF No. 650 at 17.) According to Trans Ova’s later e-mail

memorializing that call, the parties discussed their disagreements and then counsel for

Trans Ova said that he would “like to take [XY’s] views back to [Trans Ova] to discuss

and then revert back to you to see if any compromise could be reached so as to obviate

the need for motion practice.” (ECF No. 659-5 at 3.) XY reportedly responded “that this

seemed pointless, that it was clear the parties had reached an impasse, and that there

was likely no room for compromise as each side had now fully articulated opposing

positions.” (Id.)

       XY filed the Contempt Motion later that day, at 5:14 PM. (ECF No. 650.) 7

                                       II. ANALYSIS

       With exceptions not relevant here, this District’s local rules require opposing


       6
        The parties have said nothing about whether the parent company indeed filed for
bankruptcy.
       7
          ECF No. 650 does not, by itself, show a time stamp. The Court has consulted its
internal records to confirm the filing time.



                                              19
parties to “confer or make reasonable good faith efforts to confer . . . to resolve any

disputed matter” “[b]efore filing a motion.” D.C.COLO.LCivR 7.1(a). “[T]o satisfy the

requirements of Rule 7.1A, the parties must hold a conference, possibly through the

exchange of correspondence but preferably through person-to-person telephone calls or

face-to-face meetings, and must compare views and attempt to reach an agreement,

including by compromise if appropriate.” Hoelzel v. First Select Corp., 214 F.R.D. 634,

636 (D. Colo. 2003).

       Whether a movant has satisfied the duty to confer in good faith depends on the

circumstances of the case and the dispute in question. Here, the circumstances of the

case and the dispute in question show that XY fell well short of satisfying its duty to

confer.

       To begin, the matters raised in the Contempt Motion are highly intricate—as the

Background section, above, amply demonstrates. Trans Ova’s compliance with the

Amended Judgment is not simply a matter of interpreting the Amended Judgment, but

also of understanding much of the history of this case and the parties’ shifting positions

through trial and post-verdict briefing. Even if the Court were to grant the Contempt

Motion in full, it is not at all clear that such an order would prevent further disputes

without further amending the Amended Judgment—which XY drafted—to provide much

more specificity. Thus, it was an “appropriate” case to consider “compromise” before

asking the Court to hold Trans Ova in contempt. See Hoelzel, 214 F.R.D. at 636.

       Here, XY demonstrated no interest in engaging with Trans Ova in good faith on

the parties’ disputes. Once XY was ready to respond to Trans Ova’s May 9, 2019 letter,

it began demanding nearly immediate telephone conferral. When telephone conferral




                                              20
took place three days later, counsel for Trans Ova told counsel for XY that he wanted to

take XY’s position back to his client to see if compromise was feasible. Counsel for XY

characterized the proposal as “pointless” and filed the Contempt Motion before the

close of business that day.

       And not only that. The Contempt Motion is actually spread over two filings, the

first redacted and unrestricted (ECF No. 650), the second restricted and unredacted,

and filed less than ten minutes later (ECF No. 651). The two filings together include

seventeen attachments. Such a substantial filing simply cannot come together rapidly.

It must have been prepared and nearly ready for filing—all but a fait accompli—at the

time of the phone conferral.

       XY claimed to Trans Ova that an allegedly imminent bankruptcy filing by Trans

Ova’s parent company was forcing XY to move rapidly. The explanation is

disingenuous. If XY truly believed that such a bankruptcy was imminent, it could not

possibly have expected any contempt motion to be fully briefed, much less resolved,

before that bankruptcy. And, as Trans Ova’s counsel pointed out to XY’s counsel,

Trans Ova had agreed to allow XY to deposit the most recent disputed royalty check (of

about $5.8 million) into the Court’s Registry—meaning that, once negotiated by this

Court, there was no longer any risk of those funds becoming unreachable. 8 Thus, there

was no urgency such that XY could not reasonably wait, say, another week to hear

whether Trans Ova had a reasonable compromise proposal.

       The Court notes an additional relevant factor. Considering the technical nature


       8
        The Court granted XY’s motion to deposit the check into the Registry. (See ECF
No. 652.) The Court likewise granted a subsequent motion regarding a subsequent check.
(See ECF No. 678.)



                                            21
of this nearly eight-year-old dispute 9 and all of its proceedings (including extensive

expert discovery, a Markman hearing, a three-week jury trial on issues of contract,

patent, and antitrust, and an appeal and cross-appeal to the Federal Circuit), XY’s

attorneys’ fees surely must be approaching a substantial fraction of the money it has,

will, or hopes to recover—suggesting that this lawsuit has become as much a grudge

match as a legitimate dispute. Similarly, whether legally justified or not, Trans Ova is

admittedly changing some of its royalty accounting practices (e.g., “backing out” items

on which it had previously calculated royalty, see ECF No. 650-2 at 3), likely hoping to

save money, but also provoking legal disputes that may consume in fees what Trans

Ova hoped to save in royalties. Neither party can expect that merely going through the

motions of conferral will suffice at this point.

       To be clear, the opponent of an expected motion cannot hold up that motion

unreasonably, in the guise of demanding additional conferral. Under the circumstances

of this case, Trans Ova’s request for additional time and information was reasonable,

whereas XY manifestly took a check-the-box approach to conferral, supported by

specious demands of immediacy, so that it could go ahead and file its already-finished

motion. XY therefore failed to satisfy D.C.COLO.LCivR 7.1(a). On that basis, the

Contempt Motion will be denied without prejudice.

       If XY chooses to re-file its motion, the Court expects to see a substantial

certificate of conferral demonstrating that XY seriously and in good faith considered

Trans Ova’s counterarguments and compromise offers (if any). The Court further

expects the body of the motion to reflect this conferral, as good faith conferral always
       9
       XY originally filed this lawsuit on March 5, 2012, in the Western District of Texas. (See
ECF No. 1-1.)



                                               22
sharpens the issues for decision.

       Moreover, the Court warns Trans Ova that it likewise must take the conferral

process seriously—or in other words, to consider seriously that it might lose a

subsequent contempt motion. Without prejudging the matter, the Court particularly

points out the low likelihood of the Court granting Trans Ova’s footnoted request for

“additional briefing” regarding “a royalty on the genetic value portion” of certain embryo

sales, which Trans Ova now seeks to exclude from the royalty base. (ECF No. 660

at 14 n.9.) Trans Ova itself admits that “this issue . . . has never before been argued”

(id.), which nearly always counsels against allowing it to be argued for the first time at

this (very) late stage in the case. 10

       Finally, the Court notes that it has expended an extraordinary amount of time,

effort and resources attempting to resolve the parties’ myriad disputes over the course

of this sprawling, years-long piece of litigation. And, as a consequence, it expects—

nay, it demands—that to the maximum extent possible the parties resolve as much of

their remaining disputes on their own as they can, leaving it for the Court to decide only

those few remaining legal issues which truly only this tribunal can resolve. 11



       10
          The Court recognizes that another important motion remains pending: Trans Ova’s
Opposed Motion for Partial Relief from Amended Final Judgment, arguing that the recent
expiration of certain XY patents should relieve Trans Ova of portions of its ongoing royalty
obligation. (ECF No. 680.) The Court will reach that motion in due course. If XY wishes to wait
to bring any re-filed motion until after it receives the Court’s ruling on Trans Ova’s motion, the
Court would not count that delay as a lack of diligence on XY’s part. Nonetheless, when and
whether to file such a motion remains in XY’s discretion.
       11
           A specific example: The Court strongly encourages Trans Ova to stipulate that XY
may deposit Trans Ova’s royalty checks without waiving any claims XY may have that Trans
Ova is underpaying. Trans Ova knows it is obligated to pay at least those amounts to XY.
Insisting on accord and satisfaction is thus a petty charade, leading to the needless
complication of XY petitioning this Court to allow checks to be deposited into the Registry.



                                               23
                                 III. CONCLUSION

     For the reasons set forth above, the Court ORDERS as follows:

1.   XY’s Motion for Contempt (ECF No. 650) is DENIED WITHOUT PREJUDICE;

     and

2.   Trans Ova’s Motion for Oral Argument (ECF No. 661) is DENIED AS MOOT.


     Dated this 6th day of February, 2020.

                                              BY THE COURT:



                                              ______________________
                                              William J. Martinez
                                              United States District Judge




                                         24
